             1
                 ARMAND J. KORNFELD (WSBA #17214)                            HONORABLE WHITMAN L. HOLT
             2   THOMAS A. BUFORD (WSBA #52969)
                 RICHARD B. KEETON (WSBA #51537)
             3   BUSH KORNFELD LLP
                 601 Union Street, Suite 5000
             4   Seattle, WA 98101
                 Tel.: (206) 292-2110
             5   Facsimile: (206) 292-2104
                 Emails: jkornfeld@bskd.com,
             6   tbuford@bskd.com, and rkeeton@bskd.com
             7   RICHARD M. PACHULSKI (CA Bar #90073)*
                 IRA D. KHARASCH (CA Bar # 109084)*
             8   JEFFREY W. DULBERG (CA Bar #181200)*
                 JASON H. ROSELL (CA Bar #269126)*
             9   PACHULSKI STANG ZIEHL & JONES LLP
                 10100 Santa Monica Blvd., 13th Floor
         10      Los Angeles, CA 90067-4003
                 Tel: (310) 277-6910
         11      Facsimile: (310) 201-0760
                 Emails: rpachulski@pszjlaw.com,
         12      ikharasch@pszjlaw.com, jdulberg@pszjlaw.com,
                 and jrosell@pszjlaw.com
         13
                 *Admitted Pro Hac Vice
         14
                 Attorneys for the Chapter 11
         15      Debtors and Debtors in Possession
         16
                                            UNITED STATES BANKRUPTCY COURT
         17                                 EASTERN DISTRICT OF WASHINGTON
         18
                     In re
         19                                                        Chapter 11
         20          EASTERDAY RANCHES, INC., et                   Lead Case No. 21-00141-WLH11
                     al.,                                          Jointly Administered
         21
                                          Debtors. 1
         22                                                        STIPULATED PROTECTIVE
                                                                   ORDER BETWEEN THE DEBTORS
         23                                                        AND THE OFFICIAL COMMITTEES
         24                                                        OF UNSECURED CREDITORS

         25      1
                     The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and
                     Easterday Farms, a Washington general partnership (21-00176).
         26
                                                                     P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27          STIPULATED PROTECTIVE ORDER                     Z IEHL & J ONES L LP                        LAW OFFICES

                     – Page 1                                      10100 Santa Monica Blvd., 13th Flr.
                                                                     Los Angeles, CA 90067-4003
                                                                                                            601 Union St., Suite 5000
                                                                                                         Seattle, Washington 98101-2373
         28                                                            Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                       Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11          Doc 767     Filed 05/28/21   Entered 05/28/21 17:10:06                  Pg 1 of 14
             1

             2   1.    PURPOSES AND LIMITATIONS
             3         Discovery in these chapter 11 cases is likely to involve production of
             4   confidential, proprietary, or private information for which special protection may be
             5   warranted. Accordingly, the parties hereby stipulate to and petition the court to enter
             6   the following Stipulated Protective Order. It does not confer blanket protection on all
             7   disclosures or responses to discovery, the protection it affords from public disclosure
             8   and use extends only to the limited information or items that are entitled to confidential
             9   treatment under the applicable legal principles, and it does not presumptively entitle
         10      parties to file confidential information under seal.
         11      2.    “CONFIDENTIAL” MATERIAL
         12            As used in this Order, “Confidential Information” means any document, or any
         13      portion thereof, which contains confidential or proprietary business, commercial,
         14      research, personal, product, or financial content belonging to the producing party, and
         15      which is designated as “CONFIDENTIAL” for purposes of these chapter 11 cases.
         16      Confidential Information may fall within one or more of the following categories: (a)
         17      information prohibited from disclosure by statute or contractual agreement; (b)
         18      information that reveals trade secrets; (c) research, technical, commercial or financial
         19      information that the party has maintained as confidential; (d) medical information
         20      concerning any individual; (e) personal identity information; or (f) income tax returns
         21      (including attached schedules and forms), W-2 forms and 1099 forms. The parties will
         22      make reasonable efforts under the particular circumstances to ensure that information
         23      or documents that are available to the public are not designated as Confidential
         24      Information.
         25            The parties acknowledge that all documents produced or otherwise provided by
         26      the Debtors to either of the Committees as of the date hereof shall be deemed designated
                                                               P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                  Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 2                                   10100 Santa Monica Blvd., 13th Flr.
                                                               Los Angeles, CA 90067-4003
                                                                                                      601 Union St., Suite 5000
                                                                                                   Seattle, Washington 98101-2373
         28                                                      Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                 Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11      Doc 767    Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 2 of 14
             1
                 as “CONFIDENTIAL” for purposes of these chapter 11 cases, unless such documents
             2
                 are otherwise publicly available.
             3
                 3.    SCOPE
             4
                       The protections conferred by this agreement cover not only confidential material
             5
                 (as defined above), but also (1) any information copied or extracted from confidential
             6
                 material; (2) all copies, excerpts, summaries, or compilations of confidential material;
             7
                 and (3) any testimony, conversations, or presentations by parties or their counsel that
             8
                 might reveal confidential material.
             9
                       However, the protections conferred by this agreement do not cover information
         10
                 that is in the public domain or becomes part of the public domain through trial or
         11
                 otherwise.
         12
                 4.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
         13
                       4.1    Basic Principles. A receiving party may use confidential material that is
         14
                 disclosed or produced by another party or by a non-party in connection with these
         15
                 chapter 11 cases only for attempting to settle or otherwise resolve the disputes between
         16
                 the parties, including the allocation of sale proceeds contemplated by the Cooperation
         17
                 Agreement [Docket Nos. 640 and 655]. Confidential material may be disclosed only to
         18
                 the categories of persons and under the conditions described in this agreement.
         19
                 Confidential material must be stored and maintained by a receiving party at a location
         20
                 and in a secure manner that ensures that access is limited to the persons authorized under
         21
                 this agreement.
         22
                       4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
         23
                 otherwise ordered by the court or permitted in writing by the designating party, a
         24
                 receiving party may disclose any confidential material only to:
         25

         26
                                                                P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                   Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 3                                    10100 Santa Monica Blvd., 13th Flr.
                                                                Los Angeles, CA 90067-4003
                                                                                                       601 Union St., Suite 5000
                                                                                                    Seattle, Washington 98101-2373
         28                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                  Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11        Doc 767   Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 3 of 14
             1
                              (a)     the receiving party’s counsel and financial advisors of record in this
             2
                 action, as well as employees of such counsel or financial advisors to whom it is
             3
                 reasonably necessary to disclose the information for this case;
             4
                              (b)     experts and consultants to whom disclosure is reasonably necessary
             5
                 for these chapter 11 cases and who have signed the “Acknowledgment and Agreement
             6
                 to Be Bound” (Exhibit A);
             7
                              (c)     the court, court personnel, and court reporters and their staff;
             8
                              (d)     copy or imaging services retained by counsel to assist in the
             9
                 duplication of confidential material, provided that counsel for the party retaining the
         10
                 copy or imaging service instructs the service not to disclose any confidential material
         11
                 to third parties and to immediately return all originals and copies of any confidential
         12
                 material;
         13
                              (e)     during their depositions, witnesses in the action to whom disclosure
         14
                 is reasonably necessary and who have signed the “Acknowledgment and Agreement to
         15
                 Be Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by
         16
                 the court. Pages of transcribed deposition testimony or exhibits to depositions that
         17
                 reveal confidential material must be separately bound by the court reporter and may not
         18
                 be disclosed to anyone except as permitted under this agreement;
         19
                              (f)     the author or recipient of a document containing the information or
         20
                 a custodian or other person who otherwise possessed or knew the information.
         21
                       4.3    Filing Confidential Material. Before filing confidential material or
         22
                 discussing or referencing such material in court filings, the filing party shall confer with
         23
                 the designating party, to determine whether the designating party will remove the
         24
                 confidential designation, whether the document can be redacted, or whether a motion
         25
                 to seal or stipulation and proposed order is warranted. During the meet and confer
         26
                                                                 P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                    Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 4                                     10100 Santa Monica Blvd., 13th Flr.
                                                                 Los Angeles, CA 90067-4003
                                                                                                        601 Union St., Suite 5000
                                                                                                     Seattle, Washington 98101-2373
         28                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                   Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11         Doc 767   Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 4 of 14
             1
                 process, the designating party must identify the basis for sealing the specific
             2
                 confidential information at issue, and the filing party shall include this basis in its
             3
                 motion to seal, along with any objection to sealing the information at issue.
             4
                 5.    DESIGNATING PROTECTED MATERIAL
             5
                       5.1    Manner and Timing of Designations. Except as otherwise provided in
             6
                 this agreement, or as otherwise stipulated or ordered, disclosure or discovery material
             7
                 that qualifies for protection under this agreement must be clearly so designated before
             8
                 or when the material is disclosed or produced.
             9
                                 a)   Information in documentary form: (e.g., paper or electronic
         10
                 documents and deposition exhibits, but excluding transcripts of depositions or other
         11
                 pretrial or trial proceedings), the designating party must affix the word
         12
                 “CONFIDENTIAL” to each page that contains confidential material. If only a portion
         13
                 or portions of the material on a page qualifies for protection, the producing party also
         14
                 must clearly identify the protected portion(s) (e.g., by making appropriate markings in
         15
                 the margins).
         16
                                 b)   Testimony given in deposition or in other pretrial proceedings: the
         17
                 parties and any participating non-parties must identify on the record, during the
         18
                 deposition or other pretrial proceeding, all protected testimony, without prejudice to
         19
                 their right to so designate other testimony after reviewing the transcript. Any party or
         20
                 non-party may, within fifteen days after receiving the transcript of the deposition or
         21
                 other pretrial proceeding, designate portions of the transcript, or exhibits thereto, as
         22
                 confidential. If a party or non-party desires to protect confidential information at trial,
         23
                 the issue should be addressed during the pre-trial conference.
         24
                                 c)   Other tangible items: the producing party must affix in a prominent
         25
                 place on the exterior of the container or containers in which the information or item is
         26
                                                                P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                   Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 5                                    10100 Santa Monica Blvd., 13th Flr.
                                                                Los Angeles, CA 90067-4003
                                                                                                       601 Union St., Suite 5000
                                                                                                    Seattle, Washington 98101-2373
         28                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                  Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11       Doc 767    Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 5 of 14
             1
                 stored the word “CONFIDENTIAL.” If only a portion or portions of the information or
             2
                 item warrant protection, the producing party, to the extent practicable, shall identify the
             3
                 protected portion(s).
             4
                       5.2      Inadvertent Failures to Designate. An inadvertent failure to designate a
             5
                 document as Confidential does not, standing alone, waive the right to so designate the
             6
                 document. If a party designates a document as “CONFIDENTIAL” after it was initially
             7
                 produced, the receiving party, on notification of the designation, must make a
             8
                 reasonable effort to ensure that the document is treated in accordance with the
             9
                 provisions of this Order. No party shall be found to have violated this Order for failing
         10
                 to maintain the confidentiality of material during a time when that material has not been
         11
                 designated Confidential Information, even where the failure to so designate was
         12
                 inadvertent and where the material is subsequently designated Confidential
         13
                 Information.
         14
                 6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
         15
                       6.1      Timing of Challenges. Any party or non-party may challenge a
         16
                 designation of confidentiality at any time. Unless a prompt challenge to a designating
         17
                 party’s confidentiality designation is necessary to avoid foreseeable, substantial
         18
                 unfairness, unnecessary economic burdens, or a significant disruption or delay of the
         19
                 litigation, a party does not waive its right to challenge a confidentiality designation by
         20
                 electing not to mount a challenge promptly after the original designation is disclosed.
         21
                       6.2      Meet and Confer. The parties must make every attempt to resolve any
         22
                 dispute regarding confidential designations without court involvement. Any motion
         23
                 regarding confidential designations or for a protective order must include a certification,
         24
                 in the motion or in a declaration or affidavit, that the movant has engaged in a good
         25
                 faith meet and confer conference with other affected parties in an effort to resolve the
         26
                                                                P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                   Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 6                                    10100 Santa Monica Blvd., 13th Flr.
                                                                Los Angeles, CA 90067-4003
                                                                                                       601 Union St., Suite 5000
                                                                                                    Seattle, Washington 98101-2373
         28                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                  Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11        Doc 767   Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 6 of 14
             1
                 dispute without court action. The certification must list the date, manner, and
             2
                 participants to the conference. A good faith effort to confer requires a face-to-face
             3
                 meeting or a telephone conference.
             4
                       6.3    Judicial Intervention. If the parties cannot resolve a challenge without
             5
                 court intervention, the designating party may file and serve a motion to retain
             6
                 confidentiality. The burden of persuasion in any such motion shall be on the designating
             7
                 party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
             8
                 impose unnecessary expenses and burdens on other parties) may expose the challenging
             9
                 party to sanctions. All parties shall continue to maintain the material in question as
         10
                 confidential until the court rules on the challenge.
         11
                 7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
         12
                       IN OTHER LITIGATION
         13
                       If a party is served with a subpoena or a court order issued in other litigation that
         14
                 compels disclosure of any information or items designated in this action as
         15
                 “CONFIDENTIAL,” that party must:
         16
                               a)    promptly notify the designating party in writing and include a copy
         17
                 of the subpoena or court order;
         18
                               b)    promptly notify in writing the party who caused the subpoena or
         19
                 order to issue in the other litigation that some or all of the material covered by the
         20
                 subpoena or order is subject to this agreement. Such notification shall include a copy of
         21
                 this agreement; and
         22
                               c)    cooperate with respect to all reasonable procedures sought to be
         23
                 pursued by the designating party whose confidential material may be affected.
         24

         25

         26
                                                               P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                  Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 7                                   10100 Santa Monica Blvd., 13th Flr.
                                                               Los Angeles, CA 90067-4003
                                                                                                      601 Union St., Suite 5000
                                                                                                   Seattle, Washington 98101-2373
         28                                                      Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                 Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11      Doc 767    Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 7 of 14
             1
                 8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
             2
                       If a receiving party learns that, by inadvertence or otherwise, it has disclosed
             3
                 confidential material to any person or in any circumstance not authorized under this
             4
                 agreement, the receiving party must immediately (a) notify in writing the designating
             5
                 party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
             6
                 copies of the protected material, (c) inform the person or persons to whom unauthorized
             7
                 disclosures were made of all the terms of this agreement, and (d) request that such
             8
                 person or persons execute the “Acknowledgment and Agreement to Be Bound” that is
             9
                 attached hereto as Exhibit A.
         10
                 9.    LIMITATIONS ON WAIVER OF PRIVILEGE
         11
                       9.1    Clawback of Inadvertent Disclosure. This Order is entered, inter alia,
         12
                 pursuant to Federal Rule of Evidence 502(d). If a party or non-party that produces or
         13
                 otherwise discloses information in connection with this case (the “Producing Party”)
         14
                 thereafter claims that such information is protected by any privilege or attorney work
         15
                 product protection (“Disclosed Protected Information”), the disclosure of the Disclosed
         16
                 Protected Information shall not constitute or be deemed a waiver or forfeiture of any
         17
                 claim of privilege or work product protection that the Producing Party would otherwise
         18
                 be entitled to assert with respect to the Disclosed Protected Information and its subject
         19
                 matter in this proceeding or in any other federal or state proceeding. By entering this
         20
                 Protective Order, the Court intends to provide the maximum protection allowed by Rule
         21
                 502(d).
         22
                               a)    Assertion of a Clawback. Any Producing Party may request in
         23
                 writing, the return of any Disclosed Protected Information by identifying it and stating
         24
                 the basis for withholding such material or information from production.
         25

         26
                                                                P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                   Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 8                                    10100 Santa Monica Blvd., 13th Flr.
                                                                Los Angeles, CA 90067-4003
                                                                                                       601 Union St., Suite 5000
                                                                                                    Seattle, Washington 98101-2373
         28                                                       Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                  Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11      Doc 767    Filed 05/28/21   Entered 05/28/21 17:10:06                  Pg 8 of 14
             1
                               b)    Clawbacks Before Deposition. To the extent a party believes a
             2
                 clawback made prior to a scheduled deposition impacts that deposition, the parties will
             3
                 meet and confer and a party may seek guidance from the court if the meet and confer
             4
                 does not reach a successful resolution.
             5
                               c)    Clawback Process. Federal Rule of Civil Procedure 26(b)(5)(B)
             6
                 shall govern the clawback of Disclosed Protected Information.
             7
                                       i.   If a Producing Party requests the return of such Disclosed
             8
                 Protected Information then in the custody of one or more parties, the receiving parties
             9
                 shall—unless it contests the claim of attorney-client privilege or work product
         10
                 protection in accordance with this Order – within ten (10) business days of receipt of
         11
                 written notice (i) destroy or return to the Producing Party the Disclosed Protected
         12
                 Information and all copies thereof, and (ii) provide a certification of counsel that all of
         13
                 the Disclosed Protected Information has been returned or destroyed.
         14
                                      ii.   Challenging a Clawback. If a party seeks to challenge a
         15
                 Producing Party’s request to return such Disclosed Protected Information, that party
         16
                 shall notify the Producing Party or non-party that it wishes to challenge the claim of
         17
                 privilege or work product protection and has sequestered the material until the issue can
         18
                 be resolved. The parties agree to meet and confer regarding the claim of privilege. If, at
         19
                 the conclusion of the meet and confer process, the parties are still not in agreement, they
         20
                 may bring the issue to the court. A party challenging a clawback request under this
         21
                 paragraph may rely upon Rule 502(b) and use the clawed back document and its
         22
                 contents for the purpose of filing or responding to a motion with the court to determine
         23
                 whether or not: (i) the document is privileged or work product; and/or (ii) any privileges
         24
                 have been waived pursuant to Rule 502(b), only in accordance with the provisions of
         25

         26
                                                               P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                  Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 9                                   10100 Santa Monica Blvd., 13th Flr.
                                                               Los Angeles, CA 90067-4003
                                                                                                      601 Union St., Suite 5000
                                                                                                   Seattle, Washington 98101-2373
         28                                                      Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                 Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11      Doc 767    Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 9 of 14
             1
                 Fed. R. Civ. P. 26(b)(5)(B). For any such filing, the Disclosed Protected Information at
             2
                 issue shall be filed under seal.
             3
                                      iii.   Presumptive Loss of Clawback After Use. Nothing in this
             4
                 Section 9 precludes a party who challenges the clawback of Disclosed Protected
             5
                 Information from arguing under Federal Rule for Evidence 502(b) that the
             6
                 circumstances under which the information was disclosed or used amounted to an
             7
                 intentional waiver of privilege or that the party who seeks to claw back the information
             8
                 failed to take reasonable steps to prevent disclosure or to rectify the error. Without
             9
                 limiting the foregoing, a party seeking to claw back Disclosed Protected Information
         10
                 under this Section shall be presumed to have lost the right to claw back under this
         11
                 Section if (1) the Disclosed Protected Information, or document containing such
         12
                 information, is used by any party in a deposition, hearing, or court filing in this action
         13
                 (with the exception of a motion to determine the existence of any privilege), or
         14
                 specifically referred to in the body of an expert report served in this action, (2) the party
         15
                 seeking to claw back the information was represented at the deposition or hearing, was
         16
                 a party to the motion or other proceeding in connection with which the court filing was
         17
                 made, or was a subject of the opinions expressed in the expert report, and (3) such party
         18
                 fails to claw back the information pursuant to this Order within 21 calendar days of its
         19
                 use or, in the case of a document first used by a Party on an exhibit list, within the time
         20
                 prescribed by the trial court for objections to such pretrial filings, if less than 21 days.
         21
                                      iv.    The parties may stipulate to extend the time periods set forth
         22
                 in sub-paragraphs (a) and (c).
         23
                                       v.    Disclosed Protected Information that is sought to be
         24
                 reclaimed by the parties to this case pursuant to this Order shall not be used as grounds
         25

         26
                                                                 P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                    Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 10                                    10100 Santa Monica Blvd., 13th Flr.
                                                                 Los Angeles, CA 90067-4003
                                                                                                        601 Union St., Suite 5000
                                                                                                     Seattle, Washington 98101-2373
         28                                                        Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                   Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11      Doc 767     Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 10 of 14
             1
                 by any third party to argue that any waiver of privilege or protection has occurred by
             2
                 virtue of any production in this case.
             3
                                     vi.   The Producing Party retains the burden of establishing the
             4
                 privileged or protected nature of the Disclosed Protected Information. Nothing in this
             5
                 paragraph shall limit the right of any party to petition the Court for an in camera review
             6
                 of the Disclosed Protected Information.
             7
                       9.2    Deletion from Electronic Database. Where a party agrees to or is ordered
             8
                 to destroy a clawed back document, the party must instruct their e-discovery vendor to
             9
                 delete the document entirely from their e-discovery database and delete other copies of
         10
                 the clawed back document. To the extent that it is not technologically feasible for a
         11
                 receiving party to destroy a clawed back document (for example, if the clawed back
         12
                 document is part of a production provided on read-only production media such that the
         13
                 clawed back document cannot be destroyed without destroying the entire production
         14
                 media), the Parties will meet and confer as to an acceptable alternative approach.
         15
                       9.3    Receiving Party’s Obligation. Without waiving the ability to challenge a
         16
                 clawback under this Order, a party who discovers that it may have received an
         17
                 inadvertently disclosed or produced protected document must promptly notify the
         18
                 disclosing or producing party. A party who is notified or discovers that it may have
         19
                 received a protected document must comply with Fed. R. Civ. P. 26(b)(5)(B).
         20
                 10.   NON-TERMINATION AND RETURN OF DOCUMENTS
         21
                       Within 60 days after the earlier of (i) confirmation of a chapter 11 plan in these
         22
                 chapter 11 cases or (ii) conversion of these chapter 11 cases to cases under chapter 7,
         23
                 each receiving party must return all confidential material to the producing party,
         24
                 including all copies, extracts and summaries thereof. Alternatively, the parties may
         25
                 agree upon appropriate methods of destruction.
         26
                                                               P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27       STIPULATED PROTECTIVE ORDER                  Z IEHL & J ONES L LP                        LAW OFFICES

                  – Page 11                                  10100 Santa Monica Blvd., 13th Flr.
                                                               Los Angeles, CA 90067-4003
                                                                                                      601 Union St., Suite 5000
                                                                                                   Seattle, Washington 98101-2373
         28                                                      Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                 Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11      Doc 767   Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 11 of 14
             1
                       Notwithstanding this provision, counsel are entitled to retain one archival copy
             2
                 of all documents filed with the court, trial, deposition, and hearing transcripts,
             3
                 correspondence, deposition and trial exhibits, expert reports, attorney work product, and
             4
                 consultant and expert work product, even if such materials contain confidential
             5
                 material.
             6
                       The confidentiality obligations imposed by this agreement shall remain in effect
             7
                 until a designating party agrees otherwise in writing or a court orders otherwise.
             8

             9
                         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
         10
                 Dated: May 28, 2021             BUSH KORNFELD LLP
         11
                                                 /s/ Thomas A. Buford, III
         12
                                                 THOMAS A. BUFORD, III (WSBA #52969)
         13                                      BUSH KORNFELD LLP
         14                                      RICHARD M. PACHULSKI (admitted pro hac vice)
                                                 IRA D. KHARASCH (admitted pro hac vice)
         15                                      JEFFREY W. DULBERG (admitted pro hac vice)
                                                 JASON H. ROSELL (admitted pro hac vice)
         16                                      PACHULSKI STANG ZIEHL & JONES LLP
         17                                      Attorneys for Debtors and Debtors in Possession
         18

         19      Dated: May 28, 2021             COOLEY LLP

         20                                      /s/ Christopher B. Durbin
                                                 CHRISTOPHER B. DURBIN (WSBA #41159)
         21                                      COOLEY LLP
                                                 1700 Seventh Avenue, Suite 1900
         22                                      Seattle, WA 98101
                                                 Tel: (206) 452-8700
         23
                                                 Email: cdurbin@cooley.com
         24
                                                 CULLEN D. SPECKHART (admitted pro hac vice)
         25                                      JAY R. INDYKE (admitted pro hac vice)
                                                 MICHAEL KLEIN (admitted pro hac vice)
         26
                                                               P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27      STIPULATED PROTECTIVE ORDER                   Z IEHL & J ONES L LP                        LAW OFFICES

                 – Page 12                                   10100 Santa Monica Blvd., 13th Flr.
                                                               Los Angeles, CA 90067-4003
                                                                                                      601 Union St., Suite 5000
                                                                                                   Seattle, Washington 98101-2373
         28                                                      Telephone (310) 277-6910             Telephone (206) 292-2110
                                                                 Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11     Doc 767    Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 12 of 14
             1                                COOLEY LLP
                                              55 Hudson Yards
             2                                New York, NY 10001
             3
                                              Tel: (212) 479-6000
                                              Email: cspeckhart@cooley.com
             4                                        jindyke@cooley.com
                                                      mklein@cooley.com
             5
                                              Proposed Counsel to the Official Committee of
             6                                Unsecured Creditors of Easterday Ranches, Inc.
             7
                 Dated: May 28, 2021          BUCHALTER, A PROFESSIONAL
             8                                CORPORATION
             9                                 /s/ Joseph M. Welch
         10                                   JOSEPH M. WELCH (WSBA #56521)
                                              BUCHALTER
         11                                   1420 Fifth Avenue, Suite 3100
                                              Seattle, WA 98101-1337
         12                                   Tel: (206) 319-7052
                                              Email: jwelch@buchalter.com
         13

         14
                                              JULIAN I. GURULE (admitted pro hac vice)
                                              BUCHALTER
         15                                   1000 Wilshire Boulevard, Suite 1500
                                              Los Angeles, CA 90017
         16                                   Tel: (213) 891-0700
                                              Email: jgurule@buchalter.com
         17
                                              Counsel to the Official Committee of Unsecured
         18                                   Creditors of Easterday Farms, a Washington General
                                              Partnership
         19

         20

         21

         22

         23

         24

         25

         26
                                                            P ACHULSKI S TANG                   B USH K ORNFELD           L LP
         27      STIPULATED PROTECTIVE ORDER                Z IEHL & J ONES L LP                        LAW OFFICES

                 – Page 13                                10100 Santa Monica Blvd., 13th Flr.
                                                            Los Angeles, CA 90067-4003
                                                                                                   601 Union St., Suite 5000
                                                                                                Seattle, Washington 98101-2373
         28                                                   Telephone (310) 277-6910             Telephone (206) 292-2110
                                                              Facsimile (310) 201-0760             Facsimile (206) 292-2104



ee28kd01p2
             21-00141-WLH11   Doc 767   Filed 05/28/21   Entered 05/28/21 17:10:06                 Pg 13 of 14
        1                                      EXHIBIT A
        2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
        3         I, ____________________________________ [print or type full name], of
        4 ____________________________________ [print or type full address], declare

        5 under penalty of perjury that I have read in its entirety and understand the Stipulated

        6 Protective Order that was issued by the United States Bankruptcy Court for the

        7 Eastern District of Washington on [date] in the chapter 11 cases of In re: Easterday

        8 Ranches, Inc., Lead Case No. 21-00141 WLH11. I agree to comply with and to be
        9 bound by all the terms of this Stipulated Protective Order and I understand and

       10 acknowledge that failure to so comply could expose me to sanctions and punishment

       11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

       12 any information or item that is subject to this Stipulated Protective Order to any

       13 person or entity except in strict compliance with the provisions of this Order.

       14         I further agree to submit to the jurisdiction of the United States Bankruptcy
       15 Court for the Eastern District of Washington for the purpose of enforcing the terms

       16 of this Stipulated Protective Order, even if such enforcement proceedings occur after

       17 termination of this case.

       18 Date:

       19 City and State where sworn and signed:

       20 Printed name:

       21 Signature:

       22

       23

       24

       25

       26



             STIPULATED PROTECTIVE ORDER
ee28kd01p2
             21-00141-WLH11   Doc 767   Filed 05/28/21   Entered 05/28/21 17:10:06    Pg 14 of 14
